 Case: 2:21-cv-01438-JLG-EPD Doc #: 5 Filed: 07/21/21 Page: 1 of 2 PAGEID #: 33



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Stephen Levi Wilson,

             Plaintiff,

       v.                                     Case No. 2:21-cv-1438

Fayette County Jail, et al.,

             Defendants.

                                      ORDER
       This is a civil rights action filed by plaintiff Stephen Levi
Wilson, a pro se prisoner, against the Fayette County Jail.
Plaintiff alleged in his complaint that he was placed in a cell
with inmates who were positive for COVID-19 and that he contracted
COVID-19 as a result.       On March 31, 2021, plaintiff filed a motion
for leave to proceed in forma pauperis.                  On April 2, 2021, the
clerk’s office issued a deficiency notice advising plaintiff that
he was required to submit a copy of his trust fund statement
containing    the    last   six   months      of   activity,     and    that    this
information was due within thirty days.                  On May 17, 2021, the
magistrate judge issued an order directing plaintiff to file his
trust fund account statement within thirty days. The order advised
plaintiff that his failure to do so would result in the dismissal
of this action for failure to prosecute.            Plaintiff did not comply
with   the   magistrate     judge’s    order.       On    June   29,    2021,    the
magistrate judge issued a report and recommendation recommending
that plaintiff be ordered to pay the full filing gee of $402.00,
and that the action be dismissed without prejudice.                    None of the
mailings to plaintiff have been returned as undelivered.
       The report and recommendation advised the parties that the
 Case: 2:21-cv-01438-JLG-EPD Doc #: 5 Filed: 07/21/21 Page: 2 of 2 PAGEID #: 34



failure to file objections to the report and recommendation within
fourteen days would result in a waiver of the right to de novo
review by the district judge and a waiver of the right to appeal
the judgment of the district court.            The time period for filing
objections has expired, and no objections have been filed.
     The court agrees with the recommendation of the magistrate
judge, and hereby adopts the report and recommendation (Doc. 4).
Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1)
is denied.   This action is dismissed without prejudice for want of
prosecution.


Date: July 21, 2021                    s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
